 


113 HR 3402 IH: Fair Debt Collection Improvement Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3402 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2013 
Mr. Cohen (for himself, Mr. Conyers, Ms. Norton, and Ms. Moore) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To improve the Fair Debt Collection Practices Act by explicitly barring debt collectors from bringing legal action on a debt in which the statute of limitations has expired against any consumer, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fair Debt Collection Improvement Act. 
2.Collection of time-barred debt 
(a)Legal actions on time-Barred debtSection 811 of the Fair Debt Collection Practices Act (15 U.S.C. 1692i) is amended by adding at the end the following: 
 
(c)A debt collector may not bring, or threaten to bring, legal action against any consumer on a debt in which the statute of limitations has expired.. 
(b)Communication with consumers with time-Barred debtSection 805 of such Act (15 U.S.C. 1692c) is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following: 
 
(d)Communication with consumers with time-Barred debtIn connection with the collection of debt in which the statute of limitations has expired, a debt collector shall disclose to a consumer the following: 
(1)The debt has been transferred to the debt collector. 
(2)The creditor no longer holds the debt. 
(3)As a result of the expiration of the statute of limitations with respect to such debt, the debt collector may not bring legal action against the consumer to collect such debt. 
(4)Any payment by the consumer towards the debt may cause the statute of limitations for such debt to reset.. 
 
